                 Case 3:19-mj-00133-RCY Document 5 Filed 10/10/19 Page 1 of 1 PageID# 5

AO 94 (Rev. 06/09)Commitment to Another District



                                    United States District Court
                                                               for the

                                                     Eastern District of Virginia

                  United States of America
                               V.

                                                                         Case No.   3:19-MJ-00133


                   DAVID LEE BERRY                                         Charging District's
                          Defendant                                        Case No.              5:19-CR-480


                                           COMMITMENT TO ANOTHER DISTRICT


         The defendant has been ordered to appear in the            NORTHERN            District of            ALABAMA
                  NORTHEASTERN
(ifapplicable)                                     division. The defendant may need an interpreter for this language:



         The defendant:        \Z\ will retain an attorney.
                                    is requesting court-appointed counsel.

         The defendant remains in custody after the initial appearance.

         IT IS ORDERED: The United States marshal must transport the defendant, together with a copy ofthis order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant's arrival so that further proceedings may be
promptly scheduled. The clerk ofthis district must promptly transmit the papers and any bail to the charging district.



Date:             10/10/2019                                                                   /s/
                                                                                        Judge's signature


                                                              Roderick C. Young, United States Magistrate Judge
                                                                                      Printed name and title
